PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/826,822
Filing Date: 30 Nov 2017
Appellant(s): Schmauder et al.



__________________
Mark E. Bandy #35788
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 12/30/2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 14 – 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cochran (U.S. 2004/0088817) in view of Nishikawa (U.S. 2019/0260209) with an earlier foreign priority filing date of 10/31/2016. 

Regarding claim 14, Cochran teaches an electrically powered device (shown in figure 1 item 10 defined in paragraph [0047] as a hand-portable wet/dry vacuum).
Cochran teaches comprising: a housing defining an internal hollow region (shown in figure 2 item 56 defined in paragraph [0048] as a central cavity). 
Cochran teaches an electric motor disposed within the internal region of the housing (shown in figure 2 item 44 defined in paragraph [0048] as a motor housed within the cavity).
Cochran teaches a power cord receptacle selectively accessible for engagement with a power cord along an exterior region of the housing (shown in figure 3 item 60 defined in paragraph [0050] as a first electrical socket which engages power cord item 24). 
(shown in figures 3 and 4 items 64 defined in paragraph [0052] as a receptacle assembly that receives or engages battery pack item 28 to the device).
Cochran teaches an electrical power converter disposed within the internal region of the housing, the converter having an input and an output the converter being configured and including electrical circuitry effective for receiving an alternating electrical current at the input and producing a direct electrical current at the output (shown in figure 20 item 600 defined in paragraph [0077] as an AC/DC converter which is mounted within the internal region of the housing which receives input AC power and outputs DC power). 
Cochran teaches wherein the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the electrical current at the output is less than a voltage of the alternating electrical current at the input (defined in paragraph [0052] wherein the power source may be an AC source an AC/DC converter, as taught in paragraph [0077] is used to provide various values of DC power which may include a lower voltage). 
Cochran does not explicitly teach wherein upon engagement of a battery in the battery receiving region of the device, access to the power cord receptacle from the exterior of the device is precluded.
Nishikawa teaches wherein upon placement of a battery in the battery receiving region and engagement of the battery to the device, access to the power cord receptacle from the exterior of the device is precluded (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught. 

Regarding claim 15, Cochran teaches the device of claim 14, but does not explicitly teach wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord. 
Nishikawa teaches wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught.

Regarding claim 16, Cochran teaches the device of claim 14, but does not explicitly teach wherein upon engagement and placement of a power cord in the power cord receptacle of the device, electrical connection of a battery in the battery receiving region of the device is precluded. 
Nishikawa teaches wherein upon engagement and placement of a power cord in the power cord receptacle of the device, electrical connection of a battery in the battery receiving region of the device is precluded (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).

The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught.

Regarding claim 17, Cochran teaches the device of claim 14, but does not explicitly teach wherein the power cord receptacle includes (i) a recessed region along an exterior face of the housing, and (ii) a plurality of outwardly projecting electrical prongs disposed in the recessed region. 
	Nishikawa teaches wherein the power cord receptacle includes (i) a recessed region along an exterior face of the housing, and (ii) a plurality of outwardly projecting electrical prongs disposed in the recessed region (shown in figure 2 wherein a recessed region is interpreted as a terminal part item 20. Figure 2 shows a plurality of prongs interpreted as positive and negative electrodes items 21 and 22, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught

Regarding claim 18, Cochran teaches the device of claim 14, but does not explicitly teach wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for selective sliding engagement with the separable battery. 
	Nishikawa teaches wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for selective sliding engagement with the separable battery (defined in paragraph [0065] wherein the battery slides into the tool for selective engagement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate.
The suggestion/motivation for combination can be found in the Nishikawa reference in paragraph [0009] wherein switching voltage is taught

Regarding claim 19, Cochran teaches the device of claim 14 wherein the electric motor is a direct current motor (defined in paragraph [0077] wherein DC power is output to the motor, thus a DC motor).

Regarding claim 20, Cochran teaches the device of claim 14 wherein the device is selected from the group of drain cleaning devices, threader devices, pipe cutting devices, saw devices, beveller devices, fetter devices, vacuum collection devices, and combinations thereof (shown in figure 1 item 10 defined in paragraph [0047] as a vacuum). 

Regarding claim 21, Cochran teaches the device of claim 14 wherein the device is a drain cleaning device and further comprises: a rotatable drain cleaning cable; provisions for extending and retracting the cable relative to the device (defined in paragraph [0059] wherein the drain cleaning cable interpreted as a hose assembly 18 is retractable. Paragraph [0096] teaches wherein the hose is rotatable).

Regarding claim 22, Cochran teaches the device of claim 14 further comprising: a battery configured for engagement with the battery receiving region of the device (shown in figure 19 item 28e defined in paragraph [0076] as a battery pack which engages with the battery receiving region item 64 defined in paragraph [0049] as a receptacle assembly).

Regarding claim 25, Cochran teaches the device of claim 24 wherein the voltage of the electrical current at the input is within a range of 100 volts to 250 volts (shown in figure 18 wherein the input voltage is a standard AC voltage known to be 220v). 

Regarding claim 26, Cochran teaches the device of claim 25 wherein the voltage of the electrical current at the output is within a range of from 6 to 60 volts (defined in paragraph [0052] wherein the vacuum may operate with different desired voltages).

New Grounds of Rejection
N/A
Withdrawn Ground of Rejection
N/A
(2) Response to Arguments
A. 	Rejection of Claims 14-22, 25, and 26 Under § 103 is Improper and Must be Reversed
The appellant argues that the rejection of claims 14 – 22, 25 and 26 under § 103 is improper and must be reversed.
1. Rejection Must be Reversed Because Cochran and Nishikawa Fail to Teach Claim 14
The Appellant argues that the Cochran in view of Nishikawa references fail to teach the limitation:
“…wherein the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input.”
In response, the examiner notes that Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the 




2. 	Rejection must be reversed because Nishikawa teaches away from claim 14.
	The appellant argues that the Nishikawa reference teaches away from claim 14 and thus reliance upon this reference is improper. The appellant argues that the Nishikawa reference, “instructs that the battery output voltage is increased to the same level as a commercial voltage…such that Nishikawa’s AC/DC compatible high output electric tool body 30A to operate with battery power or use a commercial power supply.” The appellant argues that the Nishikawa reference “clearly teaches that in order to use the AC/DC compatible high output electric tool body, one should select a battery pack output voltage that is the same as that of the AC commercial power supply. Therefore Nishikawa teaches away from the subject matter recited in claimed 14, which recites that the voltage of the DC output is less than the voltage of the AC input.”
In response, the examiner notes that, as disclosed in the Final Rejection, dated 9/28/2020, the Nishikawa reference is relied upon for the structure of the engagement of the battery pack and the tool housing, “Nishikawa teaches wherein upon placement of a battery in the battery receiving region and engagement of the battery to the device, access to the power cord receptacle from the exterior of the device is precluded (shown in figure 3 wherein the electric tool body item 30A comprises an attachment of a power cord item 90. Paragraph [0064] teaches wherein when the power supply cord 90 is connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90).” {emphasis added} The Nishikawa reference is not relied upon for its input voltage, output voltage nor its conversion of voltage. The Nishikawa reference is 
Moreover, the motivation to combine, wherein AC power may be used when the battery is depleted, is merely structural, regardless of voltage. It was known in the art for a tool to be battery powered and switch to also operate on AC power. The Cochran and Nishikawa references are analogous art because both teach battery powered tool systems which may also operate with AC power when necessary. The Nishikawa restricts access to the power cord so that the use of the power tool is less cumbersome and only one terminal is used for the power input, as taught in paragraph [0006].


3.	Rejection must be Reversed Because Examiner Failed to Provide “Clear articulation” of reason to combine references.
	The appellant argues that “the examiner’s conclusory statements are unsupported without any further explanation as to why a person of ordinary skill in the art would have combined Cochran and Nishikawa.”
	As disclosed in the Final Rejection, dated 9/28/2020, the suggestion to combine the Cochran and Nishikawa reference are as stated: “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool charging system of the Cochran reference with the removable power cord of the Nishikawa reference so that when the battery is depleted, the tool may easily use AC power to operate. 
	The motivation to combine, wherein AC power may be used when the battery is depleted, wherein the voltage may be switched from voltage supplied from a battery pack to voltage supplied from a standard AC power. The language used in the suggestion/motivation to combine, wherein “a switching voltage is taught,” is interpreted as switching voltage supplies between an AC power and a DC power. It was known in the art for a tool to be battery powered and switch to also operate on AC power. The Cochran and Nishikawa references are analogous art because both teach battery powered tool systems which may also operate with AC power when necessary. The Nishikawa restricts access to the power cord so that the use of the power tool is less cumbersome and only one terminal is used for the power input, as taught in paragraph [0006]. By having one input port for power, when the tool uses the battery operated voltage, the AC plug is completely removed from the device, thus preventing tripping or entanglements while using the device. The combination of the Nishikawa reference provides a less cumbersome system since only an area of connection is used in contrast to an AC plug located elsewhere on the body of the device, as taught in paragraphs [0006] and [0009]. Nishikawa system creates a tool that is easier to use because it is lighter without a permanently attached cord. Additionally, a removable cord prevents the cord becoming tangled and/or prevents the user from tripping on the cord while in use. This streamlined design taught by the Nishikawa reference provides a safer device when combined with the Cochran reference

4. Rejection Must Be Reversed Because Cochran Already Includes Disclosure for Purported Reliance On Nishikawa 
	The appellant argues that the reason for the purported combination is insufficient and improper because Cochran already teaches his device may use AC power when the battery is depleted. 
In response, the examiner notes that the motivation to combine the Nishikawa reference with the Cochran reference is to make it easier to switch between multiple voltage sources of Nishikawa. The combination of the Nishikawa reference provides a less cumbersome system since the area to connect the battery and an AC plug are combined into a single area. In contrast, the Cochran system provides two separate areas for power: an area for connecting a battery to the tool and an AC plug located elsewhere on the body of the device, as taught in paragraphs [0006] and [0009]. Nishikawa in combination with Cochran yields a system that is easier to use because it is lighter, as it doesn’t require a permanently attached cord. Additionally, a removable cord prevents the cord becoming tangled and/or prevents the user from tripping on the cord while in use. 

B. Rejection of Dependent Claims 15 – 22, 25 and 26 Must Be Reversed Because Cochran and Nishikawa Fail To Teach Combination of Elements in Each Claim 

1. Dependent Claim 15
	The appellant discloses that claim 15 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the 
Claim 15 is dependent upon claim 14 and the appellant appears to reiterate the arguments presented in regards to the rejection of claim 14. While claim 15 does in fact encompass the limitations of claim 14, the new limitations that are included in claim 15 are not addressed in the appellant’s arguments. 
In response, the examiner notes that, as discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” the Cochran reference teaches this limitation. The explanation will be repeated below. Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran 
In regards to “(ii) wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord.” As the appellant discloses, claim 15 is dependent upon claim 14 and has repeated the arguments stated in the claim 14 limitations. While claim 15 does in fact encompass the limitations of claim 14, the new limitations that are included in claim 15 are not addressed in the appellant’s arguments.” The Cochran reference is not relied upon for this limitation, the Nishikawa reference teaches wherein upon the battery receiving region being free of a battery placed therein, the power cord receptacle is accessible from the exterior of the device for engagement with a power cord. Nishikawa teaches in figure 3 wherein the electric tool body item 30A comprises a battery receiving region interpreted as a battery mounting port item 40 and an attachment of a power cord item 90. When the battery receiving region, figure 3 battery mounting port item 40, with terminal part item 41 for mounting a battery, is free of a battery, the power cord receptacle, item 49 is accessible from the exterior for engagement with a power cord item 90.  Paragraph [0064] teaches wherein “when the power supply cord 90 is to be connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is to be mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90 so that the battery pack may be attached.” Thus, when the battery receiving region is free of a battery, the power cord receptacle is accessible from the exterior for engagement with a power cord, power supply cord item 90. {Emphasis added}
The appellant argues there has been no teaching to combine the features of the Cochran system with the features of the Nishikawa system.  The suggestion to combine the Nishikawa reference with the Cochran reference is obvious so that it is easier to switch between multiple voltage sources. The combination of the Nishikawa reference provides a less cumbersome system since the area to connect the battery and an AC plug are combined into a single area. In contrast, the Cochran system provides two separate areas for power: an area for connecting a battery to the tool and an AC plug located elsewhere on the body of the device, as taught in paragraphs [0006] and [0009]. Nishikawa system creates a tool that is easier to use because it is lighter without a permanently attached cord. Additionally, a removable cord prevents the cord becoming tangled and/or prevents the user from tripping on the cord while in use. 


2.	Dependent claim 16
The appellant discloses that claim 16 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and (ii) “wherein upon engagement and placement of a power cord receptacle of the device, the electrical connection of a battery in the battery receiving region is precluded.” Claim 16 is dependent upon claim 14 and the appellant appears to reiterate the arguments presented in regards to the rejection of claim 14. While claim 15 does in fact encompass the limitations of claim 14, the new limitations that are included in claim 15 are not addressed in the appellant’s arguments. 
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” the Cochran reference teaches this limitation. The explanation will be repeated below. Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran 
In regards to, (ii) “wherein upon engagement and placement of a power cord receptacle of the device, the electrical connection of a battery in the battery receiving region is precluded.” The Cochran reference is not relied upon for this limitation, the Nishikawa reference teaches wherein upon engagement and placement of a power cord receptacle of the device, the electrical connection of a battery in the battery receiving region is precluded. Nishikawa teaches in figure 3 wherein the electric tool body item 30A comprises a battery receiving region interpreted as a battery mounting port item 40 and an attachment of a power cord item 90. Upon engagement and placement of the power cord receptacle, item 49, electrical connection of the battery in the battery receiving region, terminal port item 41, is precluded. Paragraph [0064] teaches wherein “when the power supply cord 90 is to be connected to the electric tool body 30A, it is necessary to remove the battery pack 100 from the electric tool body 30A, and on the other hand, when the battery pack 100 is to be mounted in the electric tool body 30A, it is necessary to remove the power supply cord 90 so that the battery pack may be attached.” Thus, when the power cord item 90 is connected, connecting the battery pack to the tool is precluded, since only one attachment may be connected at a time, as they are located in the same area item 40. {Emphasis added}
The appellant argues there has been no teaching to combine the features of the Cochran system with the features of the Nishikawa system.  The suggestion to combine the Nishikawa reference with the Cochran reference is obvious so that it is easier to switch between multiple voltage sources. The combination of the Nishikawa reference provides a less cumbersome system since the area to connect the battery and an AC plug are combined into a single area. In contrast, the Cochran system provides two separate areas for power: an area for connecting a battery to the tool and an AC plug located elsewhere on the body of the device, as taught in paragraphs [0006] and [0009].  Nishikawa system creates a tool that is easier to use because it is lighter without a permanently attached cord. Additionally, a removable cord prevents the cord becoming tangled and/or prevents the user from tripping on the cord while in use.

	3. 	Dependent claim 17
	The appellant discloses that claim 17 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the 
As discussed in response to the arguments presented regarding the rejection of claim 14 above, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” the Cochran reference teaches this limitation. The explanation will be repeated below. Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply item 66 is compatible with various batteries the power supply 66 is compatible with battery packs having various different DC voltages (e.g., 18 
In regards to “(ii) a plurality of outwardly projecting electrical prongs disposed in the recessed region,” the Cochran reference has not been relied upon for this limitation. Nishikawa teaches in figure 2 wherein the prongs, interpreted as electrode terminals items 22 and 23 are outwardly projecting in a forward x-axis direction in a recessed region, shown as the battery mounting portion item 10. Paragraph [0063] teaches a recessed region wherein the battery pack mounting part 10, includes rail grooves 11a and 11b that extend parallel to each other in the front to rear direction are formed in an inner wall part on both left and right sides, creating a recessed region and a terminal part 20 is provided therebetween. The prongs, interpreted as terminals are outwardly disposed in an x-axis direction to allow the battery pack to mount in a sliding way. An opening shown on the battery mounting portion item 40 allows for the prongs to be outwardly disposed. 
The appellant argues there has been no teaching to combine the features of the Cochran system with the features of the Nishikawa system.   In response, the examiner notes that the motivation to combine the Nishikawa reference with the Cochran reference is so that it is easier to switch between multiple voltage sources. The combination of the Nishikawa 

	4.	Dependent Claim 18
The appellant discloses that claim 18 depends upon claim 14, which calls for a device having a combination of features in which “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for selective sliding engagement with the separable battery.
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” the Cochran reference teaches this limitation. The explanation will be repeated below. Cochran shows in figure 20 
In regards to, wherein the battery receiving region includes at least one electrical terminal for electrical connection with a corresponding terminal of a separable battery and at least one of (i) a latch for selective coupling with the separable battery and (ii) a track for in paragraph [0065] wherein the battery slides into the tool for selective engagement. Figure 2 teaches tracks, interpreted as rail grooves as items 11a and 11b, to allow sliding engagement of a battery. Paragraph [0065] teaches wherein the battery pack mounting part item 40, the battery pack 100 is mounted so that the battery pack 100 slides from the rear side to the front side (from the right to the left in the drawing). {Emphasis added}
The appellant argues there has been no teaching to combine the features of the Cochran system with the features of the Nishikawa system.  The motivation to combine the Nishikawa reference with the Cochran reference is so that it is easier to switch between multiple voltage sources. The combination of the Nishikawa reference provides a less cumbersome system since the area to connect the battery and an AC plug are combined into a single area. In contrast, the Cochran system provides two separate areas for power: an area for connecting a battery to the tool and an AC plug located elsewhere on the body of the device, as taught in paragraphs [0006] and [0009].  Nishikawa system creates a tool that is easier to use because it is lighter without a permanently attached cord. Additionally, a removable cord prevents the cord becoming tangled and/or prevents the user from tripping on the cord while in use.

5. Dependent Claim 19
The appellant discloses that claim 19 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the 
In response, the examiner notes that, as discussed in the arguments to the rejection of claim 14 above, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply item 66 is compatible with various batteries the power supply 66 is compatible with battery packs having various different DC voltages (e.g., 18 v, 14 v, 12 v, and/or 9.6 v). Cochran teaches in paragraph [0080] wherein charger circuit 70e 
In regards to (ii) “wherein the electric motor is direct current motor,” the Cochran reference teaches in paragraph [0077] wherein DC power is output to the motor, thus a DC motor {emphasis added}. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Nishikawa has not been relied upon for this limitation. 
6. 	Dependent upon claim 20
The appellant discloses that claim 20 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and (ii) wherein the device is selected from the 
In response, the examiner notes that, as discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply item 66 is compatible with various batteries the power supply 66 is compatible with battery packs having various different DC voltages (e.g., 18 v, 14 v, 12 v, and/or 9.6 v). Cochran teaches in paragraph [0080] wherein charger circuit 70e allows for the charging of battery packs having different voltages. Thus, when an standard AC voltage of 120VAC is input into the system, the AC/DC converter, comprised within the power supply item 66, 
In regards to (ii) wherein the device is selected from the group of drain cleaning devices, threader devices, pipe cutting devices, saw devices, beveller devices, fetter devices, vacuum collection devices, and combinations thereof, Cochran teaches this limitation shown in figure 1 item 10 defined in paragraph [0047] wherein the device used is a vacuum {emphasis added}. Nishikawa is not relied upon for this limitation.

7. Dependent claim 21
The appellant discloses that claim 21 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and (ii) wherein the device is a drain cleaning device and further comprises: a rotatable drain cleaning cable; provisions for extending and retracting the cable relative to the device.
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter 
In regards to (ii) wherein the device is a drain cleaning device and further comprises: a rotatable drain cleaning cable; provisions for extending and retracting the cable relative to the device, Cochran teaches this limitation wherein in paragraph [0059] the drain cleaning cable interpreted as a hose assembly 18 and is retractable. Paragraph [0096] teaches wherein the hose is rotatable. Cochran teaches figure 1 and 2 teaches a hose assembly item 18, and other attachments, which are known in the art to clean drains. As discussed above, the assignee of Cochran, Black and Decker is known in the art to make wet and dry vacuums that may clean out drains or pipes {emphasis added}.

8. 	Dependent Claim 22
The appellant discloses that claim 21 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and (ii) “a battery configured for engagement with the battery receiving region of the device.”
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran 
In regards to (ii) “a battery configured for engagement with the battery receiving region of the device” the Cochran reference is relied upon for this limitation. Cochran teaches in figure 19 item 28e defined in paragraph [0076] as a battery pack which engages with the battery receiving region item 64 defined in paragraph [0049] as a receptacle assembly {emphasis added}. Nishikawa is not relied upon for this limitation.




9.	Dependent Claim 25
The appellant discloses that claim 25 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input” and (ii) wherein the voltage of the electrical current at the input is within a range of 100 volts to 250 volts.
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply 
In regards to, (ii) “wherein the voltage of the electrical current at the input is within a range of 100 volts to 250 volts,” Cochran teaches this limitation as shown in figure 18 wherein the input voltage is a standard AC voltage known to be 220v. Specifically, in North America, it is known that the standard AC voltage found in a standard outlet is 120 while in Europe range the voltage may range from 220V to 240v. It is known that the electrical current at the input is within a range of 100 voltage to 250 as the device is using power received from a standard wall outlet {emphasis added}. Nishikawa has not been relied upon for this limitation.


10. Dependent claim 26
The appellant discloses that claim 26 depends upon claim 14, which calls for a device having a combination of features in which (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of 
As discussed in the arguments of claim 14, in regards to (i) “the electrical power converter receives the alternating electrical current at the input and provides the direct electrical current at the output such that a voltage of the direct electrical current at the output is less than a voltage of the alternating electrical current at the input,” Cochran shows in figure 20 item 600 and teaches in paragraph [0077] wherein item 600 is an electric power converter that receives the alternating electrical current at the input and provides the direct electrical current at the output interpreted as an AC/DC converter. Figure 21 shows wherein the power converter, AC/DC converter item 600 is directly connected to the motor item 42e, thus a DC voltage is applied directly to the motor. The standard AC voltage output from an AC source in North America is known to be 120 VAC. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which are known in the art to operate the motor with a range of 12 – 20VDC. Thus Cochran teaches an AC/DC converter which inputs an AC voltage of 120VAC and converts the voltage to output a direct current voltage compatible with a motor that operates between a range of 12-20VDC, which is less than the input AC voltage. Cochran further teaches  in paragraph [0077] wherein the power supply item 66 is compatible with various batteries the power supply 66 is compatible with battery packs having various different DC voltages (e.g., 18 v, 14 v, 12 v, and/or 9.6 v). Cochran teaches in paragraph [0080] wherein charger circuit 70e allows for the charging of battery packs having different voltages. Thus, when an standard AC voltage of 120VAC is input into the system, the AC/DC converter, comprised within the power supply item 66, converts the power from 
In regards to (ii) wherein the voltage of the electrical current at the output is within a range of from 6 to 60 volts Cochran teaches in paragraph [0052] wherein the vacuum may operate with different desired voltages {emphasis added}. The assignee for the vacuum system taught by Cochran is Black and Decker, which produces Wet and Dry vacuums which were known in the art to operate the motor with a range of 12 – 20VDC which is within the range of 6 – 60 Volts. 

(6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859    
                                                                                                                                                                                                    Conferees:

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859       
                                                                                                                                                                                                 /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal